Citation Nr: 1202459	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 10 percent before December 21, 2007, and a rating higher than 70 percent from December 21, 2007, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and V. G. 


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In January 2010, the Board remanded the claim for additional development.  As the requested development has been completed, further action is not necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2011, the RO granted service connection for posttraumatic stress disorder and the claim is no longer in appellate status.  


FINDINGS OF FACT

Before December 21, 2007, bilateral hearing loss was manifested by auditory acuity level IV in each ear; from December 21, 2007, bilateral hearing loss is manifested by auditory acuity level X in the right ear and auditory acuity level IX in the left ear. 







CONCLUSION OF LAW

The criteria for a rating higher than 10 percent prior to December 21, 2007, and a rating higher than 70 percent effective December 21, 2007, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 







In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2004 and in March 2010.  The Veteran was notified of the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 



To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained VA records and private medical records.  

The RO has obtained private medical records, records of the Social Security Administration and VA records.  The Veteran was afforded VA examinations in March 2003, in May 2004, in July 2008, and in April 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of VA examinations are adequate as the VA examiners described the disability in sufficient detail so that review by the Board is a fully informed one.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (Table VIA), whichever results in the higher numeral.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  38 C.F.R. § 4.86(a).




Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Facts and Analysis

The Veteran's bilateral hearing loss has been rated 10 percent since March 3, 2004, and 70 percent since December 21, 2007, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

On VA examination March 2003, the diagnosis was mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.  The audiological examination provided the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 40, 45, 50, 65 in the right ear, and 70, 75, 85, 110 in the left ear, for an average of 50 and 85, respectively.  No speech recognition scores were provided.  

On VA examination in May 2004, the VA examiner noted that the air conduction study was better than the bone conduction study as to the Veteran's hearing loss.  The air conduction study provided the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 50, 55, 55, 60 in the right ear, and 45, 55, 50, 50 in the left ear, for an average of 55 and 50, respectively.  The speech recognition scores were 76 in the right ear and 88 in the left ear.  

Under 38 C.F.R. § 4.85, the VA audiometric findings reflect level IV auditory acuity in the right ear and IV in the left ear.  The numeric designations in combination correspond to a 10 percent rating under Table VII, Diagnostic Code 6100.  







On VA examination in July 2008, the examiner noted that the air conduction study was better than the bone conduction study to reflect the Veteran's hearing loss.  The air conduction study provided the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 90, 105, 105, 105 in the right ear and 90, 90, 95, 100 in the left ear, for an average of 102 and 94, respectively.  Speech recognition scores were 74 in the right ear and 92 in the left ear.  

Under 38 C.F.R. § 4.85, the VA audiometric findings reflect level VII auditory acuity in the right ear and III in the left ear.  38 C.F.R. § 4.85, Table VI.  Under 38 C.F.R. § 4.86, the VA audiometric findings reflect level X auditory acuity in the right ear and IX in the left ear.  38 C.F.R. § 4.85, Table VIA.  Using the result for the exceptional patterns of hearing impairment resulting in a higher numeral, these numeric designations in combination correspond to a 70 percent rating under Table VII, Diagnostic Code 6100.  

On VA examination in April 2010, the air conduction study provided the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 75, 80, 85, 95 in the right ear, and 110, 110, 110, 110 in the left ear, for an average of 84 and 110, respectively.  Speech recognition scores were 60 in the right ear and 0 in the left ear.  

Under 38 C.F.R. § 4.85, the VA audiometric findings reflect level VIII auditory acuity in the right ear and XI in the left ear.  38 C.F.R. § 4.85, Table VI.  Under 38 C.F.R. § 4.86, the VA audiometric findings reflect level VIII auditory acuity in the right ear and XI in the left ear.  38 C.F.R. § 4.85, Table VIA.  The numeric designations in combination correspond to a 70 percent rating under Table VII, Diagnostic Code 6100.  







Based on the foregoing audiometric data, an increased evaluation is not warranted for bilateral sensorineural hearing loss.  The record reflects that prior to December 21, 2007, the Veteran's hearing was 10 percent disabling and as of a VA treatment record on December 21, 2007, the Veteran's hearing loss had increased in severity, to 70 percent.  

The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

The Board concludes that the evidence shows that the Veteran's hearing loss disability is appropriately rated for the entire period considered in this appeal.  

As the preponderance of the evidence is against the claim for higher ratings, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  




If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that the Veteran reports that he has difficulty understanding speech in all situations and he is unable to hear the television.  In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the hearing loss is wholly encompassed by the Rating Schedule, which provides for higher ratings for more severe symptoms of defective hearing.  The Veteran's service-connected hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  The assigned schedular ratings are, therefore, adequate, and referral for an extraschedular rating is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating for bilateral hearing loss higher than 10 percent prior to December 21, 2007, and a rating higher than 70 percent thereafter, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


